DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed June 23, 2022. Claims 21-23, 26-30, 32, 34, 36-40 and 42 are pending, claims 21, 26, 27, 29, 30, 32, 34, 37, 39 and 42 are amended, and claims 1-20, 24, 25, 31, 33, 35 and 41 are cancelled.

		Response to Amendment
Claims 21 and 32 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US 2017/0219277, herein Ryu).
In regards to claim 21, Ryu discloses
A control system (Fig.4) comprising:
an actuator (111) configured to drive operation of a heating, ventilation, and air conditioning (HVAC) component (110), wherein the actuator comprises a motor;
a controller (200) comprising programmable processing circuitry configured to execute instructions for operating the actuator based on an input signal received by the controller;
a sensor (202) configured to provide feedback, wherein the input signal comprises the feedback, and wherein the sensor comprises:
a position sensor configured to provide the feedback, wherein the feedback is indicative of a position of the motor; or
a current sensor configured to provide the feedback, wherein the feedback is indicative of an electric current supplied to the motor (paragraph 120); and
a chassis (10), wherein the actuator and the controller are packaged within the chassis.
In regards to claim 22, Ryu discloses that the controller is configured to receive the instructions from a remote server (300).
In regards to claim 23, Ryu discloses that the programmable processing circuitry comprises one or more field programmable gate arrays (FPGAs) (Fig.6).
In regards to claim 26, Ryu discloses one or more additional sensors (180), wherein the input signal comprises additional feedback received from the one or more additional sensors.
In regards to claim 27, Ryu discloses that the one or more additional sensors comprise:
a first temperature sensor configured to detect an inlet temperature of a working fluid entering a heat exchanger,
a second temperature sensor configured to detect an outlet temperature of the working fluid exiting the heat exchanger,
a third temperature sensor configured to detect an ambient temperature within a space conditioned by the heat exchanger (paragraph 115, an ambient temperature of the storage compartment is detected), or
any combination thereof.
In regards to claim 28, Ryu discloses that the HVAC component is a valve configured to regulate a flow rate of working fluid through a heat exchanger, and the actuator is coupled to the valve to drive operation of the valve (Fig.4).
In regards to claim 29, Ryu discloses a drive device configured to couple the actuator and the HVAC component and configured to transfer movement from the actuator to the HVAC component, wherein the drive device is configured to receive a shaft of a damper (Fig.4, it is understood that the compressor includes a drive device coupled to the actuator).
In regards to claim 30, Ryu discloses that the programmable processing circuitry is configured to execute the instructions to output a pulse width modulated (PWM) direct current (DC) motor command to control a speed of the BLDC motor (paragraph 116).

Allowable Subject Matter
Claims 32, 34, 36-40 and 42 are allowed, at least for the reason that the prior art of record does not disclose that the controller is configured to determine a temperature differential between the inlet temperature and the outlet temperature based on the first signal and the second signal and control operation of the actuator based on a comparison of the temperature differential and a temperature differential setpoint.

Response to Arguments
Applicant’s arguments with respect to claims 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763